     Case 8:18-cv-01093-AG-AGR Document 84 Filed 08/20/19 Page 1 of 2 Page ID #:2467




 1    Jon B. Fougner (State Bar No. 314097)
      jon@fougnerlaw.com
 2    600 California Street, 11th Floor
 3    San Francisco, California 94108
      Telephone: (415) 577-5829
 4
      Facsimile: (206) 338-0783
 5
 6    One of the Attorneys for Plaintiff Craig
      Cunningham
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9                              SOUTHERN DIVISION
10
      CRAIG CUNNINGHAM,                          Case No. 8:18-cv-01093-AG-AGR
11
12                       Plaintiff,              STATEMENT OF RECENT
            v.                                   DECISION
13
14    PERFORMANCE SLC LLC,                       Date: Monday, September 9, 2019
15    PERFORMANCE SETTLEMENT                     Time: 10:30 a.m.1
      LLC, DANIEL J. CRENSHAW, and               Location: 411 W. 4th St., Santa Ana,
16                                               CA 92701, Court 10D
      DOES 1-10,
17                                               Judge: Hon. Andrew J. Guilford
18                       Defendants.             Action Filed: June 20, 2018
19                                               Discovery Fact Cut-Off: May 20,
20                                               2019
                                                 Final Pre-Trial Conference:
21                                               October 7, 2019
22                                               Jury Trial: October 22, 2019
23
24          On August 19, 2019, Plaintiff Craig Cunningham filed his opposition to
25
      Defendants’ motion for summary judgment. (Dkt. No. 82.) That same day, this
26
27    1
       The Court hears civil motions on Mondays at 10:00 a.m. The motion was noticed
28    for 10:30 a.m.
                                           -1-
                               STATEMENT RECENT DECISION
          Cunningham v. Performance SLC LLC, Case No. 8:18-cv-01093-AG-AGR
     Case 8:18-cv-01093-AG-AGR Document 84 Filed 08/20/19 Page 2 of 2 Page ID #:2468




 1    Court issued a ruling in Sapan v. US Financial Options, LLC, No. SACV 18-00753
 2    AG (JDEx), 2019 U.S. Dist. LEXIS 140298 (C.D. Cal. Aug. 19, 2019). Plaintiff
 3    respectfully files this statement of recent decision regarding Sapan as relevant to
 4    the pending motion for summary judgment.
 5
 6          RESPECTFULLY SUBMITTED AND DATED on August 20, 2019.
 7
 8                                     By:   s/ Jon Fougner
 9                                           E-mail: jon@fougnerlaw.com
10                                           One of the Attorneys for Plaintiff Craig
11                                           Cunningham
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-
                              STATEMENT RECENT DECISION
          Cunningham v. Performance SLC LLC, Case No. 8:18-cv-01093-AG-AGR
